Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 has been considered by the examiner.

Claim Status
Claims 1 and 3-12 are pending and under examination. Claim 2 is cancelled.  The amendment filed on 02/10/2022 in response to the Non-Final office Action of 11/12/2022 is acknowledged and has been entered.

Action Summary
Claims 1, 5, 6, and 10 rejected under 35 U.S.C. 112, second paragraph are withdrawn in light of the claim amendment. Claim 12 remains rejected because the term “derivatives” has not been deleted.  
Claims 9-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colorpam®, Abbott 2004 are withdrawn in light of the claim amendment. 
Claims 1-8 and 12 rejected under 35 U.S.C. 103 as being un-patentable over Colorpam®, Abbott 2004 in view of Schering et al., Pediatr Nephrol (2008) 23:1749–1760, Landoni et al., Am J Kidney Dis 49:56-68, 2006, and NORD, published 2004, 2009, 2012, 2016 are maintained, but modified and revisited in light of the inclusion of claims 9-11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 remains rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because it is not clear what is exactly encompassed by “derivative” of fenoldopam.  Applicant’s specification does not describe in details what fenoldopam derivatives are. Since “derivative” is not defined in the instant specification as filed, what is encompassed by “derivative” cannot be definitely determined.  Numerous compounds could possibly be derived from serotonin including simple elements like carbon and hydrogen.  It is not clear what compounds would still be considered “derivatives” in keeping with this limitation in the claims and what is taught in applicant’s specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being un-patentable over Colorpam®, Abbott 2004 in view of Schering et al., Pediatr Nephrol (2008) 23:1749–1760, Landoni et al., Am J Kidney Dis 49:56-68, 2006, and NORD, published 2004, 2009, 2012, 2016. 
Colorpam® teaches a method for treating hypertension comprising administering by infustion, an injectable solution comprising fenoldopam mesylate, a sterile aqueous solution, citric acid, propylene glycol, sodium citrate, and sodium metabisulfate, see page 1. Sterile aqueous solution, citric acid, and propylene glycol are pharmaceutical excipients.  Moreover, Colorpam® teaches the dose is 0.2 mcg/kg/min in pediatric patient, see Table 6 and 0.0 mcg/kg/min for treating hypertension, see Table 2. Colorpam® also teaches an fenoldapam mesylate has vasodilating effects in coronary, renal, mesenteric, and peripheral arteries, see page 1, fourth para. 
Colorpam® does not teach hemolytic uremic syndrome caused by Shiga-like toxin-producing E. coli. 
Scheiring et al. teaches HUS (hemolytic uremic syndrome) caused by infectious agents is a common cause of acute renal failure in children and leads to significant morbidity and mortality during the acute phase. In addition to acute morbidity and mortality, long-term renal and extrarenal complications can occur in a substantial number of children years after the acute episode of HUS. The most common infectious agent causing HUS is enterohemorrhagic E. coli (EHEC). Shigella dysenteriae type 1 can also be associated with HUS; General management of acute renal failure includes appropriate fluid and electrolyte management, antihypertensive therapy if necessary, and initiation of renal replacement therapy when appropriate; the classic clinical features of HUS include the triad of microangiopathic hemolytic anemia, thrombocytopenia, and acute renal failure, see Abstract. Thrombocytopenia has a level platelet count of less than 150,000 mm3. HUS encompasses atypical HUS, see Abstract. Moreover, Scheiring et al. teaches several studies have demonstrated that children who have recovered from the acute episode of HUS are at risk for long-term complications, including hypertension, renal insufficiency, end-stage renal failure, and IDDM, see page 8, left col, third para. 
Landoni et al. teaches beneficial Impact of Fenoldopam in Critically Ill Patients With or at Risk for Acute Renal Failure: A Meta-Analysis of Randomized Clinical Trials, see Title. 
NORD teaches atypical hemolytic uremic syndrome (aHUS) is an extremely rare disease characterized by low levels of circulating red blood cells due to their destruction (hemolytic anemia), low platelet count (thrombocytopenia) due to their consumption and inability of the kidneys to process waste products from the blood and excrete them into the urine (acute kidney failure), a condition known as uremia; individuals with aHUS are much more likely to develop chronic serious complications such as severe high blood pressure (hypertension) and kidney (renal) failure, see Abstract. Moreover, NORD teaches drugs that expand the blood vessels (vasodilators) are used to control blood pressure (hypertension) for the treatment of aHUD. In some instances, individuals are diagnosed with aHUS when they already have kidney damage and may initially require supportive measures such as peritoneal dialysis or hemodialysis, see page 7, third para. 
It would have been prima facie obvious to one of ordinary skill in the art to the invention was filed to modify the method taught by Colorpam® to include patient HUS complicated by acute renal failure and hypertension to give Applicant’s claimed method. The teaching of fenoldopam mesylate as a vasodilator would reasonably be considered a circulating volume treatment. One would be motivated by the fact that fenoldopam mesylate exhibits vasodilating properties and is an antihypertensive drug as taught by Colorpam® and also because complications of HUS includes hypertension and acute renal failure as taught by Scheiring et al. and because drug such as vasodilators can be used to treat aHUS as taught by NORD lastly because fenoldopam can be beneficial in treating acute renal failure as taught by Landoni et al. Based on the fact that fenoldopam is known to have vasodilator and antihypertensive agents and can be useful to treat acute renal failure and based on the fact antihypertensive and acute renal failure are characteristics of aHUS and the fact that vasodilators can be an effective treatment for aaHUS, one would reasonably expect fenoldopam mesylate to successfully treat aHUS and aHUS complicated by acute renal failure and hypertension. 
	Applicant’s argument and Response to Applicant’s argument
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Colorpam Abbott 2994 teaches fenoldopam mesylate in an injectable solution at a dose of 0.02 µg/kg/min as having vasodilating effecting in renal and peripheral arteries in pediatric patient can be effective for treating hypertension. Landoni et al. teaches beneficial Impact of Fenoldopam in Critically Ill Patients with or at Risk for Acute Renal Failure: A Meta-Analysis of Randomized Clinical Trials, see Title. Scheiring et al. teaches HUS (hemolytic uremic syndrome) caused by infectious agents is a common cause of acute renal failure in children and leads to significant morbidity and mortality during the acute phase. In addition to acute morbidity and mortality, long-term renal and extrarenal complications can occur in a substantial number of children years after the acute episode of HUS. The most common infectious agent causing HUS is enterohemorrhagic E. coli (EHEC). Shigella dysenteriae type 1 can also be associated with HUS; General management of acute renal failure includes appropriate fluid and electrolyte management, antihypertensive therapy if necessary, and initiation of renal replacement therapy when appropriate; the classic clinical features of HUS include the triad of microangiopathic hemolytic anemia, thrombocytopenia, and acute renal failure, see Abstract. Thrombocytopenia has a level platelet count of less than 150,000 mm3. HUS encompasses atypical HUS, see Abstract. NORD teaches drugs that expand the blood vessels (vasodilators) are used to control blood pressure (hypertension) for the treatment of aHUD. In some instances, individuals are diagnosed with aHUS when they already have kidney damage and may initially require supportive measures such as peritoneal dialysis or hemodialysis, see page 7, third paragraph. One would reasonably expect fenoldopam mesylate to successfully treat aHUS and aHUS complicated by acute renal failure and hypertension with sucess. 


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628